 1

 2

 3

 4
                                   UNITED STATES DISTRICT COURT
 5
                                   EASTERN DISTRICT OF CALIFORNIA
 6

 7    ELVIN RAY BUCK,
                                                       Case No. 1:18-cv-00275-LJO-EPG (PC)
 8                   Plaintiff,
             v.                                        ORDER RE: STIPULATION TO
 9                                                     CONTINUE HEARING ON
      R. NDOH, et al.,                                 PLAINTIFF’S MOTION FOR
10
                                                       PRELIMINARY INJUNCTION AND
                     Defendants.                       STATUS CONFERENCE
11

12                                                     (ECF No. 46)
13

14

15          On September 27, 2019, the parties filed a stipulation to continue the status conference and

16   the hearing on Plaintiff’s motion for a preliminary injunction to October 18, 2019, because the

17   parties are engaged in settlement discussions. (ECF No. 46).

18          The Court finds good cause to grant the stipulation. However, as the Court is not available

19   on October 18, 2019, the status conference and motion hearing will be continued to November 22,

20   2019, at 10:00 a.m.

21          Accordingly, IT IS HEREBY ORDERED that the status conference and the hearing on

22   Plaintiff’s motion for a preliminary injunction are continued to November 22, 2019, at 10:00 a.m.

23

24   IT IS SO ORDERED.

25
        Dated:     September 30, 2019                         /s/
26                                                     UNITED STATES MAGISTRATE JUDGE
27

28

                                                       1
